        Case 1:98-cr-00438-PGG Document 415 Filed 11/19/20 Page 1 of 1



                                                                                                    March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------· ----------------------------------X
UNITED STATES OF AMERICA,                                                        CONSENT TO PROCEED BY
                                                                                 TEL/VIDEOCONFERENCE
                             -v-
                                                                                 JL-CR- 438 ~ )LJ
                                       Defendant(s).
-----------------------·-------------------------- -------------X

Defendant         ma.nu.ii-I GJ<rn ,~ (.ez.
                                  1                       hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

            Initial Appearance/Appo intment of Counsel

            Arra ignment (If on Felony Information, Defendant Must Sign Separate Waiver of
            Indictment Form)

            Preliminary Hearing on Felony Complaint

            Bail/Revocation/Detention Hearing

J_          Status and/or Scheduling Con ference

 j          M isdemeanor Plea/Trial/Sentence




]t:RSi~~
(Judge may obtain verbal consent on
Record and Sign for Defendant)
                                                                      Defense Counsel's Signature




iYl fl~(
       et          (bdYl 20J ti'l,
Print Defendant's Name                                                Print Defense Counse l's Name



This proceeding was conducted by reliable videoconferencing technology.


                                                                             S/Kevin Nathaniel Fox
 ll - t7        -"Jo"Jo
Date                                                                  U.S. District Judge/U.S. Magistrate Judge
